DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Claims 30-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/5/21.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claims 19-29 are objected to because of the following informalities:  
In claim 19, there is lack of antecedent basis in the claim for “the modeled structural elements” in lines 5-6; there is lack of antecedent basis in the claim for “the parameters” in line 9; it is not clear if the “thermographs taken” recited in line 11 is referring to the thermographs recited in line 7; and there is no relationship between the method steps with the training of a system and inspection apparatus recited in the preamble.
In claim 25, it is not clear which of the set of structural elements recited in line 5 of base claim 19 is being referred to by “a structural element” in lines 3-4; and there is no relationship between the step recited in the claim with the steps recited in base claim 19.
In claim 26, “a” should be deleted from line 1; “time and” should be changed to --time,-- in line 2; and “level” should be changed to --level,-- in line 2.
In claim 27, there is lack of antecedent basis in the claim for “the smallest and a deepest” in line 2.
Claims 20-24, 28, and 29 are objected to for being dependent on an objected base claim.
  Appropriate correction is required.

Allowable Subject Matter
Claims 19-29 would be allowable if rewritten or amended to overcome the objections set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
A method of training a system to enable an inspection apparatus to perform an accurate quantitative inspection of a surface of a structure for defects, the method comprising generating thermographs corresponding to each of the structural elements through application of a transient thermal analysis; computing correlations between the thermographs and the parameters of corresponding structural elements; wherein the correlations enable thermographs taken of structures to be analyzed to determine quantitative parameters of defects in the structure (claim 19).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247.  The examiner can normally be reached on Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
1/15/21